MEMORANDUM OPINION

                                            No. 04-12-00619-CR

                                       IN RE Billy ETHINGTON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 10, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 25, 2012, relator Wilbert P. Stewart filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se petition for writ of habeas corpus.

However, counsel has been appointed to represent relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
  This proceeding arises out of Cause Nos. 2012-CR-2040 and 2011-CR-6447, styled State of Texas v. Billy
Ethington, pending in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary Ramon presiding.
                                                                                       04-12-00619-CR


abuse its discretion by declining to rule on relator’s pro se petition for writ of habeas corpus filed

in the criminal proceeding pending in the trial court. Accordingly, the petition for writ of

mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-